 

 



Exhibit 10-J-14

 

SUMMARY OF NON-EMPLOYEE DIRECTOR COMPENSATION (2016)

 

Compensation: Non-employee directors shall receive the following remuneration:

 

Director’s Retainer (except Chairman)  $60,000  Committee Chair Retainer 
$14,000  Chairman of the Board Retainer  $125,000  Restricted Stock Award Value 
$80,000 

 

 



 

Directors may elect to receive their compensation (other than expense
reimbursements) in the form of cash, stock or a combination. Directors may elect
to defer the receipt of all or part of their cash compensation pursuant to the
Deferred Compensation Plan for Directors. The deferral may be in the form of
cash or stock units. Cash deferrals receive interest at a rate equal to 1% over
the prime commercial rate of U.S. Bank National Association. Deferrals in the
form of stock units are credited quarterly with dividend equivalents equal to
the dividend rate on Otter Tail Corporation’s common shares and the deferred
amount is paid out in common shares.

 



 

 